FILED
                            NOT FOR PUBLICATION                               MAY 19 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NAPOLEON BALDEMOR SANTA                          No. 05-76699
MARIA,
                                                 Agency No. A044-949-027
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 8, 2010
                               Pasadena, California

Before: FRIEDMAN,** D.W. NELSON, REINHARDT,Circuit Judges.

       Napoleon Baldemor Santa Maria petitions for review of the Board of

Immigration Appeals’s (“BIA”) decision adopting an immigration judge’s (“IJ”)

determination that Santa Maria was not eligible to apply for a discretionary waiver


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Daniel M. Friedman, United States Circuit Judge for
the Federal Circuit, sitting by designation.
of removal under 8 U.S.C. § 1227(a)(1)(H)(i). We have jurisdiction pursuant to 8

U.S.C. § 1252(a).

      When the BIA cites Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA

1994), and does not disagree with any part of the IJ’s decision, we review the IJ’s

opinion as if it were that of the BIA. Samayoa-Martinez v. Holder, 558 F.3d 897,

899 (9th Cir. 2009). We review questions of law de novo, except to the extent that

deference is owed to the BIA’s interpretation of its governing statutes and

regulations. See Barrios v. Holder, 581 F.3d 849, 854 (9th Cir. 2009.).

      Section 1227(a)(1)(H)(i) relief is available only to an alien who “is the

spouse, parent, son, or daughter of a citizen of the United States.” Santa Maria’s

mother is a deceased United States citizen. We recently held that an individual

whose mother is a United States citizen continues to be the son of a citizen of the

United States, as that phrase is used in 8 U.S.C. § 1227(a)(1)(H)(i), after his

mother’s death. Federiso v. Holder, No. 08-74792, (9th Cir. May 19, 2010).

Federiso puts to rest any dispute as to whether Santa Maria is the son of a citizen

of the United States per § 1227(a)(1)(H)(i). Santa Maria is therefore eligible to

apply for § 1227(a)(1)(H)(i) relief, and the IJ and BIA erred by concluding

otherwise.

      PETITION GRANTED; REMANDED.


                                          2